Citation Nr: 0211397	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for plantar fasciitis, status post right calcaneal 
stress fracture, with Achilles tendonitis, right ankle.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for plantar fasciitis, status post left third 
metatarsal stress fracture, with Achilles tendonitis, left 
ankle.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for seborrheic dermatitis, scalp, head and neck.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 11, 1997 to 
June 21, 1999.  

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO granted entitlement to the 
disabilities at issue with evaluations assigned effective the 
day following service separation.  

In August 2000 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In February 2001, jurisdiction of the claimant's appeal was 
assumed by the Montgomery, Alabama, RO, which added Achilles 
tendinitis of the ankles to the classification of the right 
and left lower extremity disabilities.  Additionally, the 10 
percent evaluation in effect for a seborrheic dermatitis of 
the scalp, head, and neck, was confirmed and continued.  The 
noncompensable rating in effect for the right knee 
retropatellar pain syndrome was increased to 10 percent, 
effective from the day following separation from service.  

In August 2001, the Board of Veterans' Appeals (Board) 
remanded the case for additional evidentiary development and 
adjudicative actions.  

In February 2002 the RO most recently affirmed the 
determinations previously entered.  

In June 2002 the veteran provided oral testimony before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.

FINDINGS OF FACT

1.  Current manifestations of the right lower extremity 
disability are compatible with not more than marked 
limitation of motion or a moderately severe foot injury with 
no additional functional loss due to pain or other pathology.  

2.  Current manifestations of the left lower extremity 
disability are compatible with not more than marked 
limitation of motion of a moderately severe foot injury with 
no additional function loss due to pain or other pathology.  

3.  The skin disability is productive of impairment 
compatible with not more than exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  

4.  The right knee disability is compatible with not more 
than slight impairment with no additional functional loss due 
to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for plantar fasciitis, status post calcaneal stress 
fracture with Achilles tendinitis, right ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5271-5284 (2001).  

2.  The criteria for an initial evaluation in excess of 20 
percent for plantar fasciitis, status post 3rd metatarsal 
stress fracture with Achilles tendinitis, left ankle, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, (DCs) 5271-5284.  

3.  The criteria for an initial evaluation in excess of 10 
percent for seborrheic dermatitis of the scalp, head, and 
neck have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.118, DCs 7817-7806 (2001).  

4.  The criteria for an initial evaluation in excess of 10 
percent retropatellar pain syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, 5299-5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was first seen for complaints of foot pain in 
1997.  Bone scan showed stress fracture of the right 
calcaneus and the left third metatarsal.  She was treated 
with medication and profiling.  She continued to have foot 
and heel pain, and subsequently developed plantar fasciitis 
in both feet.  She underwent additional treatment to include 
medications, orthotics, stretching programs, ice, rest, 
strapping, multiple profiles, steroid injections, and 
casting, but she remained symptomatic.  She was last treated 
for foot complaints in December 1998 when she was issued a 
permanent physical profile for her foot problems.  Duty 
restrictions included no running, jumping, or marching.  

On Medical Evaluation Board examination of the feet, there 
was mild callous formation noted on the sub fifth metatarsal 
head and on the dorsal aspect of the fifth proximal 
interphalangeal joint of the right foot.  

There was acute tenderness to palpation on the mid portion of 
the medial plantar fascial band.  There was no erythema, 
edema, or ecchymosis noted about the feet.  X-rays were 
interpreted as showing no evidence of plantar calcaneal 
spurring.  

The SMRs also show that the veteran was seen for a skin 
condition in 1997 which was diagnosed as seborrheic 
dermatitis.  She was treated with shampoo.  She was seen 
again in 1998 when she began to experience recurrent severe 
seborrheic dermatitis and was treated on multiple occasions 
with medications and shampoo.  When seen in May 1999, shortly 
before separation from service, dermatitis was present at the 
anterior hairline and post-auricular, and the skin showed 
hyperpigmented scaling patches.  The diagnosis was severe 
seborrheic dermatitis.  

The SMRs reflect that the veteran was treated on numerous 
occasions for right knee complaints.  Retropatellar pain 
syndrome was diagnosed, and she was treated with medications 
and multiple physical profiles.  She was last seen during 
service in April 1999.  There was no edema, deformity, or 
ecchymosis.  There was full active range of motion (ROM), 5/5 
strength, no varus or valgus instability, negative Lachman's, 
positive patellar grind, tenderness to palpation of the 
patella.  

In August 2000, the veteran provided testimony before a 
Hearing Officer at the RO in support of her claims.  A 
transcript of her testimony has been associated with the 
claims file.  She elaborated upon why she felt the 
evidentiary record supported increased evaluations for the 
disabilities at issue.

Additional VA medical treatment reports were added to the 
record.  They reflect that the veteran was seen on an 
outpatient basis in 1999 and 2000 for continued complaints 
associated with the feet and her skin condition.  VA 
examinations were conducted in July 2000.  The veteran 
reported that she experienced pain in the feet and ankles.  
She had diffuse mild swelling around the lateral aspect of 
both ankles with slight tenderness noted around the lateral 
malleolar areas of both ankles.  



Tenderness was also noted in the insertion of the Achilles 
tendon to the calcaneus bilaterally.  She had full ROM of 
dorsiflexion and plantar flexion, inversion, and eversion of 
the ankles associated with mild to moderate pain.  She was 
described as having significant functional limitations of 
standing and walking.  Findings included a diagnosis of 
bilateral Achilles tendinitis of the ankles as well as 
plantar fasciitis, bilateral, with previous stress fracture 
of the right calcaneus and left third metatarsal.  

The veteran also reported that her right knee was constantly 
swollen and unstable.  She said that it also gave out often.  
She had full ROM of the knee from 0 degrees to 140 degrees, 
but there was pain with motion.  The final diagnoses included 
retropatellar pain syndrome of the right knee with functional 
lows due to moderate pain.  

As to the appellant's skin disorder, there was severe scaling 
and crusting of the scalp.  There was scaling and lichenoid 
papules noted over the facial area, especially around the 
ears, eyebrows, and posteriorly in the neck.  There was 
ulceration or exfoliation noted.  There was mild crusting.  
There was some discoloration of the scalp noted with 
hypopigmentation anteriorly above the forehead.  

In accordance with the Board's August 2001 remand directives, 
subsequently added to the record were VA outpatient treatment 
records from 1999-2001, and additional VA examination reports 
from November 2001.  In November 1999, X-rays of the feet 
were interpreted as showing hallux valgus deformities that 
were described as a "minor abnormality."  X-rays of the 
ankles were within normal limits.  Additional outpatient 
treatment records reflect that she continued to report 
burning pain in the feet.  In October 2001, it was noted that 
laboratory work, to include antinuclear antibody (ANA), 
rheumatoid factor, and general blood work, were all normal or 
negative.  

When examined by VA in November 2001, it was noted that the 
veteran had a normal gait with no functional limitations in 
standing and walking.  The right ankle ROM was noted as 
dorsiflexion to 5 degrees (normal 0-20) and plantar flexion 
to 40 degrees (Normal 0 -45).  Left ankle ROM was 8 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  At the 
extremes of all motion, she made a voluntary effort to resist 
further motion, complaining of pain.  

The examiner noted that she had normal subtalar motion, and 
there were no skin changes noted in the ankles or feet.  
There were no areas of tenderness, swelling, or deformity.  
There was normal supination and pronation, and she was able 
to rise on both toes or heels without difficulty.  There was 
generalized tenderness when the right and left foot were both 
palpated.  When asked if there were any areas of the right or 
left foot that were not painful, she could not answer in the 
affirmative.  The examiner saw no evidence of hammertoes, 
high arch, or claw foot.  X-rays of the feet showed no 
distinct osseous, articular, or soft tissue abnormality.  The 
impression was of a normal examination.  

In the examiner's opinion, there appeared to be no evidence 
of weakened motion in either the right or left foot or in 
either ankle.  There also did not appear to be any evidence 
of excess fatigability with use.  There was no evidence of 
incoordination or painful motion.  The examiner stated that 
in his opinion, the pain the veteran complained of was out of 
self interest and not borne out by any objective findings, 
either on examination or X-ray.  In the examiner's opinion, 
the veteran's condition had resulted in no limitation of 
motion or function that could be objectively documented.  The 
examiner was unable to explain the patient's symptoms.  While 
she had pain throughout her arch and forefoot as well as 
heel, there was no differentiation or localization at the 
time of the examination.  

As to the right knee, X-ray in November 1999 was negative.  
At the time of the November 2001 examination, the right knee 
revealed full extension of 0 degrees and flexion to 95 
degrees.  The veteran resisted further flexion, but the 
examiner opined that this was purely voluntary.  There was no 
effusion or tenderness and no popliteal masses.  

She had a negative shift test, no tenderness over the medial 
meniscus, and no tenderness of either the quadriceps, 
patella, or collateral ligaments, or tendons.  There was no 
subpatellar crepitus, and patellar mobility was normal.  The 
examiner opined that her condition resulted in no limitation 
of motion or function that could be documented.  

The VA outpatient report shows that the veteran continued to 
complain of seborrheic dermatitis with complaints of 
dandruff.  When examined in November 2001, she said that her 
condition was worse in the summer.  She had noted slight 
improvement in hair loss, but she still noticed severe 
dandruff.  She described itching from her head and facial 
rash.  Examination showed mild erythema and moderate scaly 
patches over the scalp and facial area.  There was 
discoloration and hypopigmentation in the facial area.  There 
were no ulcerations or crusting.  The examiner reviewed color 
photographs and noted these photos confirmed these findings 
without evidence of disfigurement.  The final diagnoses 
included seborrheic dermatitis of the head and facial area 
with secondary mild alopecia, moderately severe.  

A VA outpatient treatment record from January 2002 shows that 
the veteran was seen for a rash on her face and scalp.  The 
examination showed "greasy" scaly patches on the ears, 
scalp, and eyebrows.  She was treated with shampoo and 
medications.  

At a personal hearing before the undersigned Member of the 
Board in June 2002, the veteran stated that she used 
orthotics in treatment for her foot complaints.  She also was 
taking medication for her foot and knee pain.  As for her 
skin condition, she was often inflamed.  She said there was 
discoloration around her eyes, mouth, and nose.  While she 
had initially lost a large amount of hair, after treatment 
with medications, she said that her hair was growing back.  
Her skin condition also caused itching.  She indicated that 
she missed approximately 2-3 days per month from work due to 
these disabilities.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In the instant case, the veteran is technically not seeking 
increased ratings, since her appeal arises form the original 
assessment of disability ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  CF. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the United States 
Court of Appeals for Veterans Claims (CAVC) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, supra.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different DCs.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

DC 5284 provides that a 10 percent rating is warranted for 
moderate foot injuries.  A 20 percent evaluation is for 
application for moderately severe foot injuries, and a 30 
percent evaluation is warranted where the evidence 
demonstrates severe foot injuries.  It is additionally noted 
that, where there is actual loss of the use of the foot, the 
disability is to be rated at 40 percent.  

DC 5271 provides that moderate limitation of motion of the 
ankle warrants a 10 percent evaluation and marked limitation 
warrants a 20 percent evaluation.  

In this case, the RO has assigned a 10 percent rating for 
seborrheic dermatitis with secondary alopecia under DC 7817.  
This rating for dermatitis exfoliative, which is rated as for 
eczema per rating instructions, represents eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.119, DC 7806.  A 30 
percent evaluation is warranted for eczema with exudation or 
itching constant, extensive lesion, or marked disfigurement.  
Id.  

Under 38 C.F.R. § 4.71a, DC 5256, provides knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under DC 5257 provided for other knee impairment, when there 
is recurrent subluxation or lateral instability which is 
severe, 30 percent is assignable; when moderate, 20 percent 
is assignable; or when slight, 10 percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under DC 5258.

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under DC 
5259.

Under DC 5260, when there is limitation of flexion to 15 
degrees, 30 percent is warranted.  When flexion is limited to 
30 degrees, 20 percent is warranted.  When flexion is limited 
to 45 degrees, 10 percent is warranted.  When flexion is 
limited to 60 degrees, zero percent is warranted.

Under DC 5261, when there is limitation of leg extension to 
45 degrees, 50 percent is warranted.  When extension is 
limited to 30 degrees, 40 percent is warranted.  When 
extension is limited to 20 degrees, 30 percent is warranted.  

When extension is limited to 15 degrees, 20 percent is 
warranted.  When extension is limited to 10 degrees, 10 
percent is warranted.  When extension is limited to 5 
degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

DC 5262, for impairment of the tibia and fibula resulting 
from malunion, provides a 10 percent disability rating where 
there is slight knee or ankle disability, a 20 percent 
disability rating where there is moderate knee or ankle 
disability, and a 30 percent disability rating where there is 
marked knee or ankle disability.  A 40 percent disability 
rating is provided for nonunion of the tibia and fibula with 
loose motion and requiring a brace.

DC 5263 provides a maximum disability rating of 10 percent 
for traumatic acquired genu recurvatum with weakness and 
insecurity in weight bearing.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).

The CAVC has held that DCs predicated on limitation of motion 
do not prohibit consideration of a higher rating based on the 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more joints, or two or more 
minor joint groups, and a 20 percent evaluation is assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Traumatic arthritis, DC 5010, is evaluated under the same 
rating criteria as degenerative arthritis under DC 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.



Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98, it was held that, when a claimant has a 
disability ratable under 5257 for instability of the knee, 
and there is also x-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent evaluation 
under DC 5260 or DC 5261, a separate rating is available 
under DC 5003 or DC 5010..

The CAVC noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of correspondence in 
August 2001 specifically gave the veteran notice of the 
information and evidence necessary to substantiate her claim 
pursuant to VCAA 2000.  

She was advised of the evidence she could submit herself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
her on notice of what evidence could be obtained by whom and 
advised her of her responsibilities if she wanted such 
evidence obtained by VA.  See Quartuccio v. Principi, 01-997 
(U.S. Vet. App. June 19, 2002).  Additionally, the Board's 
August 2001 remand of the case to the RO advised the veteran 
of the change in law.

Additionally, it is noted that she has been provided with 
notice of the regulations pertaining to increased ratings for 
the disabilities at issue, a rationale of the denials, and 
she has been notified of her appellate rights.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  The evidence of record provides a complete basis 
for addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluations

Bilateral Lower Extremities

As stated earlier, in order to be entitled to a rating in 
excess of 20 percent under DC 5284, the evidence would have 
to show that the veteran's right and left lower extremity 
disabilities were severe in degree.  In this case, a review 
of the medical evidence does not reflect such severity.  For 
example, while there is some question as to whether actual 
hallux valgus is demonstrated, (mild abnormality seen in 1999 
but not in 2001), the evidence does show only minimal 
objective symptoms.  While there is some evidence of slight 
limitation of motion of the ankles, the most recent examiner 
opined that her complaints were out of self interest and not 
borne out by the objective findings.  

There was no limitation of motion or function that was 
corroborated by clinical findings.  She walked normally and 
had no difficulty with standing or walking.  X-rays were 
viewed as within normal limits.  

The Board has also considered whether there are any alternate 
DCs under which the veteran would be entitled to a disability 
evaluation in excess of the 20 percent ratings already in 
effect for the right and left lower extremity disabilities.  
As the competent medical evidence of record does not reveal 
any findings of ankylosis, DC 5270 is inapplicable.  DC 5271, 
which affords a maximum rating of 20 percent for marked 
limitation of motion of the ankle is not helpful as the 
veteran is already in receipt of 20 percent evaluations, and 
such DC is hyphenated with DC 5284 to rate the current level 
of severity of each lower extremity.  

As the medical evidence contains no confirmed diagnoses of 
flatfoot, weak, foot, or claw foot, DCs 5276, 5277, and 5278 
are not for application.  Finally, there has been no finding 
of malunion of the metatarsal bones such as to warrant a 
rating under DC 5283.  

In summation, the evidence reveals a bilateral lower 
extremity disability (plantar fasciitis, with status post 
right calcaneal stress fracture and left third metatarsal 
stress fracture, with Achilles tendonitis of the ankles) that 
is consistent with not more than a moderately severe foot 
injury under DC 5284, or marked limitation of ankle motion 
under DC 5271.  The veteran is therefore not entitled to an 
evaluation in excess of the 20 percent ratings at this time.  


Seborrheic Dermatitis with Alopecia

The veteran has testified as to skin rash, itching, and 
flaking of the face and scalp with some hair loss.  Her 
complaints are corroborated by the clinical findings of 
record to include the VA examination in November 2001 when 
mild erythema and moderate scaly patches were noted on the 
scalp and facial area.  Discoloration with hypopigmentation 
in the facial area was noted.  


However, there were no ulcerations or crusting.  It is 
evident that this problem is ongoing as she was seen in early 
2002 for continued skin problems.  The VA and private 
clinical records covering the entire appeal period fail to 
reflect the exudation, constant itching, extensive lesions or 
marked disfigurement that is required for a rating increase.  

Based on this record, the Board believes that the most 
appropriate rating is the current 10 percent evaluation which 
recognized exfoliation, exudation and itching involving an 
exposed or extensive area.  The preponderance of the 
evidence, therefore, weighs against a higher initial 
evaluation for seborrheic dermatitis with alopecia under 
Diagnostic Code 7817.  


Right Knee

With respect to the right knee, the evidence demonstrates no 
effusion, instability, or laxity, although some limitation of 
motion was indicated.  It is noted, however, that the 
examiner felt at the time of the most recent examination in 
2001 that this was purely voluntary on the veteran's part.  
There was no tenderness in the patella region and patellar 
mobility was normal.  The evidence does not demonstrate any 
radiological evidence of arthritis.  Specifically, it is 
noted that at the time of examination in November 2001, ROM 
in the right knee was 0 to 95 degrees.  

Thus, the veteran does not meet the criteria for a 
compensable evaluation based on limitation of motion.  See 38 
C.F.R. § 4.71a, DCs 5260, 5261.  Additionally, as the 
evidence fails to demonstrate moderate or severe recurrent 
subluxation or lateral instability; the veteran does not meet 
the criteria for an evaluation in excess of 10 percent 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the 
absence of competent medical evidence of x-ray evidence of 
arthritis, the criteria referable to an increased evaluation 
for disability associated therewith do not apply.

The RO has rated the appellant's right knee disability 
characterized as right patellar pain syndrome by analogy to 
malunion of a tibia and fibula with slight knee or ankle 
disability.  Malunion of the right tibia and fibula is not 
shown by the evidence of record.  The right knee disability 
as shown on repeated examinations is not shown to be more 
than slight in nature as is reflected in the current 10 
percent evaluation.

The Board recognizes that the CAVC, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  In light of the fact that the evidence 
demonstrates no compensable limitation of motion and no 
radiological evidence of arthritis, the Board concludes that 
an additional evaluation due to pain is not warranted because 
it has already been contemplated by the currently assigned 10 
percent evaluation, muchless has there been any demonstration 
of additional functional loss due to pain or other pathology 
consistent with the criteria of 38 C.F.R. § 4.40, 4.45, 4.59, 
such as incoordination, weakened movement, etc.


Final Considerations as to All Issues

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, supra.

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought on appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board concludes by noting that in evaluating the 
veteran's disabilities at issue, the Board has considered all 
the evidence of record, to include the SMRs and the records 
of postservice medical treatment and evaluations to date, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the CAVC's decision in 
Fenderson, supra.  



As the Board has not herein assigned any increase in the 
assigned evaluations, and as the effective date of the 
assigned evaluation is established in tandem with the 
effective date of service connection, the question of staged 
ratings is not at issue.  The veteran is in receipt of one 
continuous percentage rating as to each issue.  She is not 
entitled to staged ratings.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Part 4, DC 7346; 
Fenderson, supra.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for plantar fasciitis, status post right calcaneal stress 
fracture, with Achilles tendonitis, right ankle, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for a left foot disability plantar fasciitis, status post 
left third metatarsal stress fracture, with Achilles 
tendonitis, left ankle, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for seborrheic dermatitis, scalp, head and neck, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome, right knee, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

